DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered. 
Allowable Subject Matter
Claims 1, 6-17, 20, 21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a measuring apparatus, the apparatus comprising, among other essential elements, narrowing the value range and repeating steps (i) to (v) until the difference becomes smaller than the threshold value, wherein narrowing the value range includes: replacing the upper limit with the sensitivity value when the measured value is equal to or greater than the reference value; and replacing the lower limit with the sensitivity value when the measured value is smaller than the reference value, in combination with the rest of the limitations of the above claim.  Claims 6-16, 21, and 23 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for adjusting a measuring apparatus, the method comprising, among other essential elements, (vii) narrowing the value range and repeating steps (i) to  (vi) until the difference becomes smaller than the threshold value, wherein narrowing the value range includes: replacing the upper limit with the sensitivity value when the measured value is equal to or greater than the reference value; and replacing the lower limit with the sensitivity value when the measured value is smaller than the reference value,, in combination with the rest of the limitations of the above claim.
Regarding claim 20, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a computer program product, the product comprising, among other essential elements, a computer hardware storage device having stored therein computer usable program code for adjusting a measuring apparatus, the computer usable program code, which when executed by a computer hardware system in a measuring apparatus, causes the measuring apparatus to perform (vii) narrowing the value range and repeating steps (i) to (vi) until the difference becomes smaller than the threshold value, wherein narrowing the value range includes: replacing the upper limit with the sensitivity value when the measured value is equal to or greater than the reference value; and replacing the lower limit with the sensitivity value when the measured value is smaller than the reference value, in combination with the rest of the limitations of the above claim.
Regarding claim 24, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for adjusting measuring apparatus, the method comprising, among other essential elements, (i) setting a voltage value of a photomultiplier tube, the voltage value being within a value range defined by a lower limit and an upper limit, (vii) narrowing the value range and repeating steps (i) to (vi) until the difference becomes smaller than the threshold value, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minato (US 2009/0316148) and Sakazume (US 2009/0230291) teach setting limits to voltage of a photomultiplier tube but neither teach the reminder of claim 24, nor does there exist any reason to combine them with any other prior art reference to render the claims obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877